Citation Nr: 0523532	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for anxiety disorder 
(claimed as bipolar disorder).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1975 until 
October 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

Subsequent to the October 2002 rating decision, the claims 
folder was transferred to the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After a review of the claims folder, the Board has determined 
that additional development is required in order to satisfy 
the duty to assist under the VCAA.  Specifically, it is noted 
that the veteran has reported treatment from 1980 to 1982 at 
the VA Medical Center in Dallas, Texas.  While the RO has 
made efforts to obtain such documents, the file does not 
contain a definitive response that such records are 
unavailable.  As such records would show a continuity of 
symptomatology following service, they are crucial to the 
veteran's claim and should be procured.  Additionally, it is 
noted that, per his June 2005 hearing testimony, the veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  A copy of that administrative decision 
is not of record and would be useful in considering the 
present appeal.  Finally, at his August 2002 VA cardiac 
examination, the veteran makes reference to treatment in 
Texas about 10 years earlier.  It is unclear whether he is 
referring to the missing Dallas VAMC treatment (which would 
have occurred 20 years earlier.)  Clarification is therefore 
required in order to ensure that additional records revealing 
continuity of symptomatology are not outstanding.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and ask that he 
identify any sources of treatment for a 
cardiac or psychiatric condition not 
already of record.  He should 
specifically be asked to clarify whether 
he was treated in Texas at any facility 
other than the VA Medical Center from 
1980 to approximately 1982.  

2.  Contact the records department at the 
VA Medical Center in Dallas and request 
reports of treatment of the veteran from 
1980 through 1982.  Also contact any 
other facilities identified by the 
veteran in response to the above 
paragraph.  If any such records are not 
available, such negative response must be 
associated with the claims file.  

3.  Contact the Social Security 
Administration and request a copy of any 
disability determination involving the 
veteran, along with any evidence 
considered in rendering such decision.

4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




